Name: 85/90/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/80/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  regions of EU Member States
 Date Published: 1985-02-08

 Avis juridique important|31985D009085/90/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/80/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 037 , 08/02/1985 P. 0046 - 0050+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 51 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/80/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 85/90/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/80/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE PRESPA AREA OF THE PREFECTURE OF FLORINA , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/80/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/80/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE PRESPA AREA OF THE PREFECTURE OF FLORINA , GREECE 1 . TITLE PILOT ACTION IN THE PRESPA AREA OF THE PREFECTURE OF FLORINA , WESTERN MACEDONIA , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE AIMS OF THE ACTION ARE : ( A ) TO IMPLEMENT SCHEMES TO IMPROVE SOCIO-ECONOMIC CONDITIONS AND INFRASTRUCTURE IN AN ISOLATED AND UNDER-DEVELOPED FRONTIER AREA ; ( B ) TO EXPLOIT THE AREA'S NATURAL RESOURCES WITHIN A BALANCED PLAN FOR THE DEVELOPMENT OF AGRICULTURE , FISHERIES , CRAFT INDUSTRY AND TOURISM , IN A MANNER COMPATIBLE WITH PROTECTION OF THE NATURAL ENVIRONMENT . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THE AREA IS ON THE PERIPHERY OF THE PREFECTURE OF FLORINA AND IS NEAR THE FRONTIER ( YUGOSLAVIA TO THE NORTH , ALBANIA TO THE NORTH-WEST ) . IT IS MOUNTAINOUS AND ONE-FIFTH OF ITS TOTAL AREA IS COVERED BY PART OF THE LAKES MEGALI PRESPA AND MIKRI PRESPA . ANOTHER FEATURE IS THE PRESENCE OF A NATIONAL PARK OF 19 500 HA . IT IS THINLY POPULATED ( 10 COMMUNITIES TOTALLING APPROXIMATELY 1 500 INHABITANTS - 1981 CENSUS ) AND OVER THE 10 YEARS 1971 TO 1981 THE POPULATION FELL BY ABOUT 30 % . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - AGRICULTURAL ADVISORY SERVICES , - IRRIGATION , - IMPROVEMENT OF GRAZING , - PROCESSING AND MARKETING OF AGRICULTURAL PRODUCE ; ( B ) FISHERIES : - FISH-BREEDING STATION , AND ENRICHMENT OF MIKRI PRESPA , - FISHERIES INSTALLATIONS ; ( C ) SMALL AND MEDIUM-SIZED CRAFTWORK : - PROVISION OF COMMON SERVICES ; ( D ) TRAINING : UPGRADING OF LOCAL SKILLS IN SMALL BUSINESS AND CRAFTWORK , RURAL TOURISM , AQUACULTURE AND COOPERATIVES ; ( E ) INFRASTRUCTURE : - STUDY ON IMPROVING ROAD LINKS WITH THE TOWNS OF FLORINA AND KASTORIA AND WITH NEIGHBOURING COUNTRIES , - CONSTRUCTION OF A SNOW-CLEARING STATION , - SNOW-CLEARING EQUIPMENT , - IMPROVEMENT OF EXISTING LOCAL ROAD NETWORK , - IMPROVEMENT OF THE ROAD BETWEEN PILI AND VRONTEROS , - CONSTRUCTION OF A CULTURAL CENTRE , - CONSTRUCTION OF TOURIST ACCOMMODATION IN TRADITIONAL BUILDINGS ; ( F ) ENVIRONMENT : A STUDY ON THE PROTECTION AND CONSERVATION OF THE NATIONAL PARK OF MIRKI PRESPA . 5 . TIMETABLE DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE MINISTRY FOR THE NATIONAL ECONOMY , - FOR IMPLEMENTATION : THE MINISTRY OF AGRICULTURE , THE PREFECTURAL AUTHORITIES OF FLORINA , THE GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED UNDERTAKINGS ( EOMMEKH ) AND THE NATIONAL OFFICE OF TOURISM ( EOT ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE PRESPA AREA OF THE PREFECTURE OF FLORINA , GREECE FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - ADVISORY SERVICES ( 5 ) * - * - * - * - * - * 52,5 ( 1 ) * 21,88 * ( 2 ) * 17,5 * ( 2 ) * 17,5 - IRRIGATION ( 5 ) * - * - * - * - * - * 1 850 * 925 * 50 * 462,5 * 25 * 462,5 - IMPROVEMENT OF GRAZING * - * - * - * - * - * 170 * 76,5 * ( 3 ) * - * - * - - PROCESSING , MARKETING ( MAIZE , BEANS ) ( 5 ) * - * - * - * - * - * 740 * 370 * 50 * 66,6 * 9 ( 4 ) * 66,6 B . FISHERIES - CONSTRUCTION OF HATCHERY * 30 * - * - * 22,5 * 75 * 890 * - * - * 667,5 * 75 * 690 - FISHING INSTALLATIONS * 10 * - * - * 7,5 * 75 * 120 * - * - * 90 * 75 * 97,5 C . SMALL AND MEDIUM-SIZED UNDERTAKINGS AND CRAFTWORK COMMON SERVICES * 100 * - * - * 70 * 70 * 90 * - * - * 36 * 40 * 106 D . TRAINING * - * - * - * - * - * 143 * - * - * 107,25 * 75 * 107,25 E . INFRASTRUCTURE - STUDY ON IMPROVING ROAD LINKS WITH KASTORIA , FLORINA , ALBANIA AND YUGOSLAVIE * 50 * - * - * 50 * 100 * - * - * - * - * - * 50 - SNOW-CLEARING STATION * - * - * - * - * - * 51 * 20,4 * 40 * 17,85 * 35 * 17,85 - SNOW-CLEARING EQUIPMENT * - * - * - * - * - * 244 * - * - * 183 * 75 * 183 - IMPROVING RURAL ROADS * 32 * * * 24 * 75 * 424 * 169,6 * 40 * 148,4 * 35 * 172,4 - IMPROVING PILI-VRONTEROS ROAD * - * - * - * - * - * 682 * 272,8 * 40 * 238,7 * 35 * 238,7 - CULTURAL CENTRE * - * - * - * - * - * 125 * 50 * 40 * 43,75 * 35 * 43,75 - TOURIST ACCOMMODATION IN TRADITIONAL BUILDINGS * - * - * - * - * - * 220 * 88 * 40 * 22 * 10 * 22 F . ENVIRONMENT STUDY ON PROTECTION OF NATIONAL PARK * 60 * - * - * 60 * 100 * - * - * - * - * - * 60 TOTAL * 282 * - * - * 234 * - * 5 801,5 * 1 944,18 * - * 2 101,05 * - * 2 335,05 ( 1 ) 15 000 ECU/ADVISER/YEAR BY ( 14 MONTHS ) BY 3 ADVISERS = 52 500 ECU . ( 2 ) REGULATION ( EEC ) NO 2966/83 : 12 500/ADVISER/YEAR BY 14 MONTHS BY 3 ADVISERS BY 50 % = 21 875 ECU . THE COMMUNITY REIMBURSES 75 % OF THE TOTAL COST UNDER THE PILOT ACTION . THE DIFFERENCE BETWEEN THIS AMOUNT AND THAT PROVIDED UNDER REGULATION ( EEC ) NO 2966/83 IS CHARGED TO BUDGET ARTICLE 550 ( 17 500 ECU ) . ( 3 ) THE BENEFICIARIES CONTRIBUTE 10 % OF THE COSTS . THE COMMUNITY REIMBURSES 50 % OF THE MEMBER STATE'S EXPENDITURE ( 170 000 ECU - ( 170 000 ECU BY 10 % ) = 153 000 ECU ) ( 76 500 ECU ) . ( 4 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM OF 9 % OF THE ELIGIBLE COSTS OF THE PROJECT : THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE PROJECT FINANCING PLANS , IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 . ( 5 ) THE PAYMENTS FOR THESE OPERATIONS MAY BE COMPLETED IF NECESSARY IN 1986 .